DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2021 has been entered.

Status of Rejections
The rejection(s) of claim(s) 13 and 18 is/are obviated by applicant’s cancellation. 
All other previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejections are necessitated by applicant’s amendments. 

Claims 2-5, 8-12, 14-17, and 19-23 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103


Claim(s) 2-4, 8-12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palit et al (“Studies on layer disorder, microstructural parameters and other properties of tantalum substituted tungsten-molybdenum selenide, W0.65Mo0.35 –xTaxSe2, (0≤x≤0.35)”, Materials Chemistry and Physics 49, 1997, pages 22-28) in view of Zhou et al (“Molybdenum dichalcogenide nanotube arrays for hydrogen-evolutionreaction catalysis: Synergistic effects of sulfur and selenium in a core-shell tube wall”, Electrochemistry Communications, 82, 2017, pages 112-116). 

Claim 2: Palit discloses an electrode material (see e.g. page 22, col 1 of Palit) comprising a single, solid solution phase (see e.g. page 23, col 1, paragraph starting with “It was therefore” of Palit) consisting of a transition metal chalcogen phase devoid of a non-transition metal chalcogen phase, represented by the general formula of: 
(Ma1 Mb2 Mc3…Mn) (X1A X2B X3C) (see e.g. abstract of Palit)
wherein M1 ,M2 , M3 ...Mn each represents a different transition metal (W, Mo, and Ta, see e.g. abstract of Palit) and wherein at least three transition metals are present and the sum of a+b+c... n is 1 (see e.g. abstract of Palit) , wherein X1 X2 , X3 each represents a chalcogen element selected from the group consisting of S as X1A, Se as X2b , and Te as X3C wherein the sum of A+B+C is 2 (see e.g. abstract of Palit), and 

Palit does not explicitly teach that the chalcogen element includes S alone or S and at least one of Se and Te, with the proviso that Se is present only together with S as A + B = 2. Palit only teaches using selenium. Zhou teachs that following regarding Mo based dichalcogens on page 112:
The use of nanostructured MoX2 geometries additionally delivers a high specific surface area with a high density of active sites. Most investigated for HER-catalysis are MoS2 or MoSe2. However, recent investigations of molybdenum sulfoselenides have reported that such mixed MoX2 combinations can be even more active as the free energy of the reactive sites is optimized, particularly for S/Se ratios close to 1.
Therefore, it would have been obvious to substitute one of the selenium atoms in the material in Palit with a sulfur one as taught in Zhou to increase active sites of the material. 

Palit in view of Zhou does not explicitly teach that the limitation in the preamble claiming electrode material is for water electrolysis. MPEP § 2111.02 II states ‘If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. 

Claim 3: Palit in view of Zhou discloses the material comprises three group 5 transition metals (tantalum), and/or group 6 transition metal (tungsten and molybdenum) (see e.g. abstract of Palit)

Claim 4: Palit in view of Zhou discloses the material contains Ta as a transition metal (see e.g. abstract of Palit)

Claim 8: Palit in view of Zhou discloses that the material comprises of one or more
chalcogen - metal - chalcogen layers. (chalcogen atoms — metal atoms — chalcogen, see e.g. page 22, col 2 of Palit and as evidenced by Fig 4 of Nguyen).

Claim 9: Palit in view of Zhou discloses that comprises particles of the size between 250 and 300 angstrom (25-30 nm, see e.g. Fig 4 of Palit), which overlaps with the claimed range of 0.6 nm and 5 micron (5000 nm) in at least one dimension. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. 

Claim 10: Palit in view of Zhou discloses that comprises particles of the size between >250 and 300 angstrom (25-30 nm) in one dimension and between >250 and 300 angstrom (25-30 nm) in other dimensions (hexagonal flakes with total sizes of 250 and 300 angstrom, see e.g. Fig 4 of Palit), wherein the particles include nanoflakes (see e.g. page 26, col 2 of Palit). MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.
 
Claim 11: The limitation of claim 11 is a characteristic of the material during use. Palit in view of Zhou teaches all of the required structure of claim 11 and it would have been obvious to a person having ordinary skill in the art at the time of filing that similar products would have similar characteristics such as exhibiting overpotential below 0.5 V vs the reversible hydrogen electrode (RHE) at 10 mA/cm2 current density during electrolysis of water in acidic environment at room temperature.

Claim 12: The limitation of claim 12 is a characteristic of the material during use. Palit in view of Zhou teaches all of the required structure of claim 12 and it would have been obvious to a person having ordinary skill in the art at the time of filing that similar products would have similar characteristics such as exhibiting overpotential below 1 V vs the reversible hydrogen electrode (RHE) at 10 mA/cm2 current density during electrolysis of water in acidic environment at room temperature.

Claim 14: The limitation of claim 14 is a characteristic of the material during use. Palit in view of Zhou teaches all of the required structure of claim 14 and it would have been obvious to a person having ordinary skill in the art at the time of filing that similar products would have similar characteristics such as exhibiting at least one of metallic electrical resistivity and semi-metallic electrical resistivity.

Claim 15: Palit in view of Zhou discloses that the material contains Mo, W, and Ta (see e.g. abstract of Palit). 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palit in view of Zhou as applied to claim 4 and in further view of Srivastava et al (“Studies on layer disorder, microstructural parameters and other properties of tungsten-substitued molybdenum disulfide, Mo1-xWxS2 (0 ≤ x ≤ 1)”, Synthetic Metals, vol 90, issue 2, 1997, pages 135-142). 

Claim 5: Palit in view of Zhou discloses the material comprises W0.65Mo0.35-xTaxSeS (0 ≤ x ≤ 0.35) (see e.g. abstract of Palit and page 112 on Zhou). The value of x for Ta overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. 

. 

Claim(s) 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palit in view of Zhou as applied to claim 4 and in further view of He et al (“1T′‐Mo1−xWxS2/CdS Heterostructure Enabling Robust Photocatalytic Water Splitting: Unveiling the Interfacial Charge Polarization”, Solar RRL, vol 2, issue 6, March 2018, pages 1800032-1—1800032-8).

Claim 16: Palit in view of Zhou teaches the the single phase electrode material of claim 2 (see rejection claim 2 above). Palit in view of Zhou does not explicitly teach including the material with a conductive material as part of a composite electrode. Palit teaches that the material has use in electrodes (see e.g. page 22 of Palit). He teaches that “Transition metal dichalcogenides are generally considered as highly efficient
and cost-effective cocatalysts used in heterostructure-based photocatalysis
systems” (see e.g. abstract of He) and teaches applying these materials to conductive materials (CdS to form electrodes (see e.g. abstract of He). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the material of 

Claim 17: Palit in view of Zhou and He teaches that the conductive material comprise a metal in particulate form (see e.g. abstract of He).

The limitation claiming “overpotential below 0.5 V vs the reversible hydrogen electrode (RHE) at 10 mA/cm2 current density during electrolysis of water in acidic environment at room temperature” is a characteristic of the material during use. Palit in view of Zhou and He teaches all of the required structure of claim 17 and it would have been obvious to a person having ordinary skill in the art at the time of filing that similar products would have similar characteristics such as exhibiting overpotential below 0.5 V vs the reversible hydrogen electrode (RHE) at 10 mA/cm2 current density during electrolysis of water in acidic environment at room temperature. Additionally, Palit in view of Zhou and He teaches an RHE of -0.59 V (see e.g. page 1800032-5, connecting paragraph of col 1 and 2 of He).

Claim 19: Palit in view of Zhou teaches the single phase electrode material of claim 2 (see rejection claim 2 above). Palit in view of Zhou does not explicitly teach including the material in a cathode with an anode in an a  water electrolysis cell for effecting the hydrogen evolution reaction of water electrolysis wherein the electrode material exhibits a stable overpotential during water hydrolysis at room temperature.

Palit teaches that the material has use in electrodes (see e.g. page 22 of Palit). He teaches that “Transition metal dichalcogenides are generally considered as highly efficient and cost-effective cocatalysts used in heterostructure-based photocatalysis systems” (see e.g. abstract of He) and teaches applying these materials to conductive materials (CdS to form electrodes (see e.g. abstract of He) for use in a  water electrolysis cell (see e.g. page 1800032-6, col 2, paragraph starting with “Photocatalytic Hydrogen” of He) for the hydrogen evolution reaction of water electrolysis. It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the material of Palit in view of Zhou by applying it to a conductive material to form a composite electrode in water electrolysis system as taught in He to form a highly efficient and cost-effective cocatalysts used in heterostructure-based photocatalysis system. 

Palit in view of Zhou teaches the structure of the cathode material and would be expected to have similar characteristics, including exhibiting a stable overpotential during water hydrolysis at room temperature.

Claim(s) 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palit in view of He, Chia et al (“Tunable Pt−MoSx Hybrid Catalysts for Hydrogen Evolution”, ACS Applied Materials & Interfaces, 10, March 2018, pages 8702-8711), and Sharman (US 2017/0218529 A1). 

Claim 20: Palit teaches a transition metal dichalcogenide (see e.g. abstract of Palit). 

Palit does not explicitly teach a cathode comprising the transition metal dichalcogenide. Palit teaches that the material has use in electrodes (see e.g. page 22 of Palit). He teaches that “Transition metal dichalcogenides are generally considered as highly efficient and cost-effective cocatalysts used in heterostructure-based photocatalysis systems” (see e.g. abstract of He) and teaches applying these materials to conductive materials (CdS to form electrodes (see e.g. abstract of He). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the material of Palit in view of Zhou by applying it to a conductive material to form a composite electrode as taught in He to form a highly efficient and cost-effective cocatalysts used in heterostructure-based photocatalysis system. 

Palit does not explicitly that the dichalcogenide has nanosized islands comprising platinum localized only on an exterior surface of the cathode substrate and not present interiorly of the substrate. Chia teaches that the addition of platinum to a chalcogen catalyst outperforms the chalcogen by itself for HER (see e.g. abstract of Chia). 

Sharman teaches that platinum island decorations exteriorly (see e.g. [0037] of Sharman) provides the positive effects of platinum (see e.g. [0011] of Sharman) while minimizing the amount of platinum needed and increases the active area of platinum per geometric area of electrode (see e.g. [0014] of Sharman). 



Claim 21: Palit in view of He, Chia, and Sharman teaches that islands can range from nanometers to microns (see e.g. [0037] of Sharman) which overlaps with the claimed range of less than 50 nm in size as measured along one dimension. MPEP § 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. Additionally, It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the cathode of He in view of Palit, Chia, and Sharman to adjust the size of the platinum island to get the desired active area of platinum per geometric area of electrode. 

Claim 22: Palit in view of He, Chia, and Sharman teaches that the transition metal dichalcogenide. includes Ta as a transition metal (see e.g. abstract of Palit). 

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palit in view of He, Chia, and Sharman as applied to claim 20 and in further view of Srivastava.

Claim 23: Palit in view of He, Chia, and Sharman discloses the material comprises W0.65Mo0.35-xTaxSeS (0 ≤ x ≤ 0.35) (see e.g. abstract of Palit and page 112 on Zhou). The value of x for Ta overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. 

Palit does not explicitly teach W is present at 0.4 or 0.475 and Mo present in 0.4 or 0.475. Srivastava teaches that varying the ratio of Mo to W (1:0-0:1) in a dichalcogenide affects properties of the resulting material including particle size, strain, defects, electrical conductivity, thermal stabilities, and oxidation resistance (see e.g. abstract of Srivastava). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the material of Palit by adjusting the relative amounts of W and Mo in the material to get the desired properties from the material. 

Response to Arguments
Applicant’s arguments filed with respect to the rejection(s) of the claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795